El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan en el curso de. una ad-ministración judicial a petición de doña Obdulia Sosa viuda de G-onzález y administradora judicial de los bienes de Isaías González, ordenó la venta de una participación indivisa en cierta propiedad inmueble.
Después de una venta en subasta pública el marshal otor-gó escritura a favor del postor que obtuvo la buena pro, ha-biendo sido denegada la inscripción de la referida escritura por el Registrador de la Propiedad, por los motivos que se pasan a transcribir:
“Denegada la inscripción del precedente documento con vista de *484otros, por los siguientes defectos: primero, porque teniendo según el registro la presunción de ganancial el condominio que se vende, debe resultar en cuanto al cónyuge viudo que exista, ya el consentimiento expreso para la venta, o ya la ejecución de la misma por él en cuanto a sus 'derechos, requisito que no aparece cumplido en' este caso no resultando qué relación tenga con el causante la administradora judicial doña Obdulia Sosa viuda de González, y cuya presunción de gananciales nace de los hechos siguientes: que una parte del condo-minio se dijo que fué adquirido por el causante a título oneroso sin que resultase la calidad de bienes propios acreditada, y que si bien se expresó en la información de dominio mediante la cual se inscribió el condominio que parte de él había sido adquirido por herencia en la propia inscripción consignó uno de los anteriores re-gistradores, y así quedó consentido, que no daba carácter privativo a la adquisición, por.no haber intervenido en la tramitación el cón-yuge del promovente a consentir en esa declaración, debiendo consi-derarse subsistente tal inscripción en todos sus extremos mientras no se rectifique o anule con las formalidades legales. Segundo, que el condominio de referencia aparece inscrito a favor del causante, persona distinta de su sucesión en este caso, siendo preciso que lo sea a nombre de la misma, de conformidad con el artículo 20 Ley Hipo-tecaria; pues no se acredita para prescindir de tal inscripción que la citada herencia se encuentre yacente, toda vez que la certificación del secretario de la corte de distrito que se acompaña no es concluyente sobre el particular, porque para apreciar ese estado solamente se funda dicho funcionario en que no se había tramitado declaratoria de herederos, cuyo solo hecho no lo decide, porque de la escritura presentada resulta que la herencia se puso en administración judicial, sin expresarse qué carácter tiene quien la promovió, si el de acreedora, viuda o heredera, ni que la herencia haya sido renunciada, debiendo en tal caso presumirse que la solicitud de administración, la cual no se dice ser provisional, envuelve un acto de aceptación, no resultando en este caso los motivos tenidos en cuenta para dicha administración, previstos en los artículos, 23, 24, 25 de la Ley sobre Procedimientos Legales Especiales; y en el caso de que la adminis-tradora fuera la viuda, quedaría más fundado aun el defecto relativo a no ser yacente la herencia, porque la viuda sería, aun cuando no se hubiera tramitado declaratoria de herederos, una presunta heredera, bien usufructuaria, o bien en el grado que la considera el Código Civil heredera en propiedad, siendo entonces imprescindible que se tramite e inscriba previamente el derecho de sucesión, en el caso de *485que Rubiera personas con derecRo a heredar, tendría derecho a esta herencia El Pueblo de Puerto Rico y no resulta tampoco que éste haya sido notificado del procedimiento, habiéndose tomado en su lugar ano-tación preventiva por el término legal, al folio 112 vuelto del tomo 17 de Carolina, finca número 731, anotación letra A, en la que además se ha .consignado el defecto subsanable de no expresarse el nombre y apellido de la esposa del comprador; y se ha practicado con sujeción al también subsanable consignado en la inscripción primera de la finca total, consistente en no haber quedado consentida originalmente cierta determinación de condominios entre los cuales se encuentra el que se vende. Todo con arreglo a los artículos citados y a lo re-suelto por el Hon: Tribunal Supremo en el tomo 18, pág. 260; tomo 19, pág. 1012, y tomo 28, pág. 394.”
El recurrente alega como errores cometidos por el regis-trador recurrido, los siguientes:
“En cuanto al primer defecto, el haber calificado dicho registra-dor, como bienes gananciales el derecho que se transmite por la escri-tura de venta y que consta inscrito a favor del causante como bien privativo a virtud de expediente de dominio debidamente tramitado ante la Corte de Distrito de San Juan.
“El segundo defecto que señala el registrador recurrido en su nota consiste en estimar infringido el artículo 20 de la Ley Hipote-caria, exigiendo la inscripción prpvia a favor de la sucesión del causante, prescindiendo dicho registrador del carácter de yacente que tiene la herencia.
“Este defecto carece de eficacia legal por lo siguiente:
“Io. Porque la venta del inmueble en cuestión fué ordenada' por la corte en un procedimiento ex-parte sobre administración judicial de los bienes del causante.
“2o. Porque el procedimiento en el cual se ordenó la venta no es de los que pueden seguirse contra la sucesión del causante, y sí, solicitados por la propia sucesión.
“3o. Porque el registrador tuvo a la vista un certificado de la corte en el cual el secretario de la misma hace constar que según consta de los autos del caso el marshal de dicho tribunal efectuó la venta a favor del aquí recurrente, asumiendo la personalidad del finado Isaías González Cruz.
“4o. Porque según dicho certificado la herencia estaba yacente y la venta se llevó a cabo a favor del recurrente para dar fin a la ad-ministración del finado Isaías González Cruz.”
*486El asiento de la inscripción de dominio a que se refiere el recurrente es en parte como sigue:
“Don Manuel González Cruz, mayor de edad, casado, vecino de Carolina, acudió a la Corte de Distrito de San Juan, Sección Pri-mera, con feclia veintinueve de octubre de mil novecientos catorce solicitando se declarase a su favor y de su hermano don Isaías Gon-zález Cruz, también casado, mayor de edad y vecino de Carolina, y de su sobrino don Enrique Mayol González, menor de edad, soltero y del mismo vecindario, el dominio de esta finca y dos más que cita la nota marginal, manifestando que la presente les corresponde en común proindiviso así: a Enrique Mayol González diez cuerdas setenta cén-timos; a Isaías y Manuel González Cruz, a cada uno, veintiséis cuerdas setenta y cinco céntimos, al primero por herencia de su madre Emma, que a su vez la heredó en mil ochocientos noventa y siete de su madre Micaela Cruz Trabot, y de ésta y como hijos legítimos también heredaron Manuel e Isaías, cada uno cinco cuer-das treinta y cinco céntimos; y el resto de cuarenta y dos cuerdas ochenta céntimos por compra a Cosme Cruz en el año mil ocho-cientos noventa y ocho, y a Mariano Cruz en el año mil novecien-tos dos, hermanos de Micaela Cruz, habiendo adquirido toda la finca estos tres últimos por herencia de su madre Juana Francisca Trabot, poseyéndola más de treinta años * * * * Declararon como testigos Cristino Díaz Mundo y Martín Rodrigo, y aunque manifestaron que estas fincas fueron adquiridas por herencia, se observa que la corte declaró con lugar la moción, en la que, res-pecto a esta finca, resulta la adquisición por compra y herencia. Por tanto, la corte, en orden de fecha veintiocho de mayo de mil novecientos quince, del juez don Félix Córdova Dávila, ante el se-cretario don Celestino Marrero, que se dice ha quedado firme, de-claró con lugar la moción inicial, y justificado el dominio de ésta y las dos fincas del margen a favor de don Manuel y don Isaías Gon-zález Cruz y don Enrique Mayol González, ordenando su inscripción; siendo casados los condueños don Manuel y don Isaías González Cruz y no habiendo intervenido en el procedimiento sus respectivas esposas no es posible dar a las participaciones o cuerda^ que manifiestan ad-quiridas por herencia, el carácter de bienes privativos, y por consi-guiente deben presumirse gananciales. En su VIRTUD, don Manuel y don Isaías González Cruz y don Enrique Mayol González, inscriben en común proindiviso y en las proporciones expresadas el dominio de *487esta finca, con el defecto subsanable de no acreditarse la represen-tación del don Manuel González Cruz, no quedando por tanto con-sentido por los demás condueños la determinación de partes que ha becho aquél. Todo lo referido consta de una certificación fecha trece de julio de mil novecientos quince expedida por el subsecretario de la corte don Francisco Negroni, comprensiva de la orden ameritada, * * * * Y se hace constar, que, además se consigna el defecto subsanable de no expresarse los nombres y apellidos de las esposas de los condueños don Manuel y don Isaías González Cruz.”
No consta de este asiento, como afirma el recurrente, que el derecho de Isaías González fué inscrito como de su pro-piedad privativa. De los autos no aparece que la corte in-tentó resolver la cuestión del dominio privativo. Ni siquiera indican que la petición contenía alguna súplica para tal cali-ficación del título. Los autos sí muestran que Isaías Gonzá-lez compareció en el procedimiento como casado y que había adquirido la mayor parte de la participación en cuestión a virtud de compra. Dentro de las circunstancias del caso el mero hecho de haber declarado ciertos testigos que la pro-piedad había sido adquirida por herencia apenas si hubiera justificado su inscripción como bien privativo de haberse so-licitado tal inscripción.
Pero de todos modos la participación no fué inscrita como propiedad privativa, sino que fué expresamente calificada por el registrador prima facie como ganancial, y no inter-puso recurso contra la resolución. En tanto la inscripción practicada entonces permanece sin cancelar por virtud de un mandato judicial, el estado legal creado por el asiento original sea o no en realidad verdadero debe considerarse para los fines de inscripción como correcta prima facie. Dávila v. El Registrador de Caguas, 28 D. P. R. 197.
En el caso de Arias et al. v. El Registrador, 19 D. P. R. 1177, esta corte resolvió (la cita es del sumario) que: “Ha-biendo sido inscrita una hipoteca en el registro de la pro-piedad a favor de un cónyuge como bien privativo de él ha-*488ciendo constar en la inscripción las manifestaciones techas por el apoderado del cónyuge que prestó el dinero en el sen-tido de que el mismo era de su exclusiva pertenencia y pro-cedió de bienes que aportó al matrimonio, no es posible pres-cindir de los efectos legales de esa inscripción, y el regis-trador no puede luego denegar la inscripción de la escritura de cancelación de esa misma hipoteca por no haber prestado su consentimiento el otro cónyuge a dicha cancelación.”
La misma regla se aplicaría a fortiori a una inscripción de propiedad inmueble como propiedad ganancial, pues la inscripción en tal caso no descansa solamente en una base técnica sino que también está sostenida por la presunción legal que lleva consigo toda propiedad que se encuentre en pose-sión de cualquiera de los esposos.
La única autoridad citada en apoyo del segundo señala-miento de error es el caso de Passalacqua Hermanos & Cía. v. El Registrador, 6 D. P. R. 42, donde se hace referencia a la anterior doctrina de la Dirección General de que “ sin más excepción que en los casos de la herencia yacente, debían inscribirse a nombre de los herederos del deudor los bienes vendidos o adjudicados mediante procedimiento judicial para pago de deudas, antes de hacerse la inscripción a favor del compradoi o del adjudicatario.”
Pero por las razones aducidas por el registrador la con-clusión legal certificada por el secretario de la corte de dis-trito no establece el hecho, si lo es, de que en el caso de autos la herencia es yacente. Véanse también los casos de Amy v. Aponte, 29 D. P. R. 145 y Armstrong & Cía. v. Irizarry, 29 D. P. R. 606.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.